Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yanagihara et al (Polymer 54 (2013) 2183-2189).
Yanagihara discloses polyurethanes with a hard segment content of 43wt% that are annealed at annealing temperatures between 25 and 150°C [abstract] and have the DSC thermogram in Fig. 1 below:

    PNG
    media_image1.png
    344
    462
    media_image1.png
    Greyscale

Wherein the melt quenched polymer MQ is the non-annealed polyurethane [§2.2] and the DSC is carried out from -70-240°C at a heating rate of 10°C /min [§2.3]. One can see from the figure that at least the polyurethane Ta140 and Ta150 have one peak with full width at half maximum (FWHM) of less than about 10°C. One can also see the scale bar of 100 µW/mg is about the size of each peak, and 100 µW/mg is equal to 0.1 J/s/mg is equal to 100 J/g/s. If the enthalpy of melting absorbs 100 J/g every second, than the total enthalpy will be much greater than 8 J/g. The melting point of the annealed polyurethane Ta is around Ta + 14°C: 

    PNG
    media_image2.png
    327
    480
    media_image2.png
    Greyscale

So the melting temperature will be above 150°C for any polyurethane annealed at about 136°C or more. The crystallization temperature for the MQ is around 40°C [§3, last ¶ of p2184] and so will be within 140°C of every example. The crystallization temperature for the annealed polyurethanes appears to also be about 40°C [§3, first ¶ of p2185], and so will be at least 50°C of and Ta with annealing temperature above 90°C. The polyurethane is prepared from an aromatic isocyanate MDI, a butanediol chain extender (MW of 90g/mol), and a soft segment polyol [§2.1]. 


Claim(s) 1-2, 4, 6, 9-10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saiani et al (Macromolecules 2001, 34, 9059-9068]. 
Saiani discloses an annealing process to improve thermoplastic polyurethanes with hard segment of 50 to 100wt% [abstract] wherein Fig. 6 shows the DSC thermographs for -130 to 220°C at a termperature ramp of 20°C/min:

    PNG
    media_image3.png
    465
    504
    media_image3.png
    Greyscale

One can see that at 50wt% hard segment there are two melting peaks when annealed for 1 min, 30 min and 4 hours, but that annealing for 47 and 170 hours results in a single melting peak with FWHM of about 12°C or less. One can also see that melting temperature is about 165°C, and the crystallization temperature (TgSP) is about -65°C. The polyurethanes have a Mw between 24600 and 131000, with almost every example within the range of claim 4 [Tables 1 and 2]. The polyurethane is prepared from aromatic isocyanate MDI, chain extender 2-methyl-1,3-propanediol (90 g/mol), and a polypropylene oxide polyol soft segment [abstract]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vontorcik et al (US 20170008233 A1) in view of Yanagihara et al (Polymer 54 (2013) 2183-2189).
Vontorcik discloses a thermoplastic polyurethane powder [abstract, 0010] that has a melting enthalpy of at least 10 J/g [0010], Tm of at least 170°C [0022], weight average molecular weight (Mw) of 30,000 to 150,000 [0023], a difference between melt temperature and crystallization temperature (ΔTm:Tc) of preferably 58 to 60°C [0009]. The hardness of the TPUs ranges from 88A to 52D [0112-0122]. The composition includes additives such as Stabilizers [0072]. 
Vontorcik does not disclose the hard segment content or the FWHM values of the claims.
Yanagihara, discussed above, discloses similar polyurethanes to Vontoricik, but also discloses the claimed hard segment content and the FWHM values. Yanagihara teaches that the annealing process improves the TPU properties including increasing the melting temperature in a predictable way [Fig. 2] and narrowing of the endothermic peak of melting. i.e. faster and more uniform melting behavior [Fig. 1] as well as ordering of the hard segment (HS) domain for improved mechanical properties [abstract, conclusion]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to annealed the TPU of Vontorcik to achieve the claimed thermal properties at the claimed hard segment content because Yanagihara teaches that this annealing improves the TPU properties including increasing the melting temperature in a predictable way and narrowing of the endothermic peak of melting. i.e. faster and more uniform melting behavior as well as ordering of the hard segment (HS) domain for improved mechanical properties. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766